Citation Nr: 0727379	
Decision Date: 08/31/07    Archive Date: 09/11/07

DOCKET NO.  05-12 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Louis, Missouri



THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for a stomach condition.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for a bilateral knee 
condition.

4.  Entitlement to service connection for a back condition.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1971 to March 
1973.

This matter comes to the Board of Veteran's Appeals (Board) 
on appeal from a May 2004 decision by the RO.

(The decision below addresses the application to reopen a 
claim of service connection for a stomach disorder, and the 
claim of service connection for PTSD.  Consideration of the 
claims of service connection for a bilateral knee disorder 
and a low back disorder are deferred pending completion of 
the development sought in the remand that follows the 
decision below.)



FINDINGS OF FACT

1.  The October 1992 RO decision which denied service 
connection for a stomach disorder is final.

2.  The evidence does not show that the veteran has been 
diagnosed with PTSD.


CONCLUSIONS OF LAW

1.  The October 1992 RO decision that denied service 
connection for a stomach disorder is final.  38 U.S.C.A. § 
7105 (West 1991); 38 C.F.R. §§ 20.200, 20.201, 20.302, 
20.1103 (1992).

2.  New and material evidence has not been received to reopen 
the veteran's claim for service connection for a stomach 
disorder.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5108 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.156, 3.159, 3.303 (2006).

3.  The veteran does not have PTSD that is the result of 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

 I.  Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2007)).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.

A.  The Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, 18 Vet. App. 112, 121 (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA notice requirements apply 
generally to all five elements of a service connection claim; 
namely, (1) veteran status, (2) existence of a disability, 
(3) a connection between the veteran's service and the 
disability, (4) degree of disability, and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Ordinarily, notice with respect to each of 
these elements must be provided to the claimant prior to the 
initial unfavorable decision by the agency of original 
jurisdiction.  Id.  

In connection with the veteran's claim to reopen a claim of 
service connection for a stomach disorder, a VCAA notice 
letter was sent in December 2003.  An additional VCAA notice 
letter was sent in March 2004 in connection with the 
veteran's claim of service connection for PTSD.  These 
letters were sent prior to the RO's May 2004 decision.  The 
December 2003 letter informed the veteran of the need for new 
and material evidence to reopen his claim of service 
connection for gastroenteritis.  It also informed the veteran 
of the evidence necessary to establish service connection.  
He was notified of his and VA's respective duties for 
obtaining evidence.  He was asked to send information 
describing additional evidence for VA to obtain, and to send 
any medical reports that he had.  In the March 2004 VCAA 
notice letter, the RO provided the same notices and requests 
to the veteran, but relating to establishment of service 
connection for PTSD.  He was provided a PTSD questionnaire 
and asked to complete and return it.

The Board acknowledges that the letters did not contain any 
specific notice with respect to how a rating or an effective 
date would be assigned if service connection was established; 
however, those questions are not before the Board currently.  
Indeed, as set forth below, the Board has determined that the 
claims of service connection must be denied.  Consequently, 
no rating and no effective date will be assigned.  Under the 
circumstances, the Board finds that the notice letters were 
sufficient for purposes of deciding the present appeal.

B.  The Duty to Assist
 
The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2006).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2006).

The Board notes that the veteran was not provided a VA 
examination in connection with his claim to reopen with new 
and material evidence, and his claim of service connection 
for PTSD.  Under 38 C.F.R. § 3.159(c)(4) (2006), VA will 
provide a medical examination or opinion if the information 
and evidence of record does not contain sufficient medical 
evidence for VA to make a decision on the claim but: 1) 
contains competent lay or medical evidence that the claimant 
has a current diagnosed disability, or persistent or 
recurring symptoms of disability; 2) establishes that the 
veteran suffered an event, injury, or disease in service; and 
3) indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service.  See 38 U.S.C. § 5103A(d) (West 2002); 38 C.F.R. § 
3.159(c)(4) (2006).  As further discussed below, the veteran 
was not provided a VA examination in connection with his 
claim to reopen because he did not provide new and material 
evidence to warrant reopening of his claim of service 
connection for a stomach disorder.  He was not provided a VA 
examination in connection with his claim of service 
connection for PTSD because the evidence did not show he had 
been diagnosed with PTSD.

Therefore,  the Board finds that the duty to assist has been 
fulfilled.  The veteran's service medical records have been 
obtained, as have the records of his private treatment and VA 
treatment.  The veteran has not identified and/or provided 
releases for any other relevant evidence that exists and can 
be procured.  Therefore, no further development action is 
warranted.

II.  The Merits of the Veteran's Claims

A.  New and Material Evidence, Stomach Disorder

By an October 1992 decision, the RO denied service connection 
for a stomach disorder, described at that time as 
gastroenteritis.  The veteran did not appeal that decision, 
and it became final.  In order to reopen the claim of service 
connection for a stomach disorder, new and material evidence 
must be presented by the veteran.

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Id.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384; see also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

For claims to reopen filed on or after August 29, 2001, 
evidence is considered "new" if it was not previously 
submitted to agency decision makers.  Duty to Assist, 66 Fed. 
Reg. 45,620 (Aug. 29, 2001), codified at 38 C.F.R. § 3.156(a) 
(2006). "Material" evidence is existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2006).  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed." Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The veteran's SMRs show that during March 1972 the veteran 
complained of pain in his back and stomach.  He was treated 
for acute gastroenteritis during service in September 1972.  
His February 1973 separation physical made no mention of a 
stomach disorder.  A private treatment note in November 1991, 
many years after service, showed that the veteran had 
complained of stomach and bowel flu with an onset date of 
November 12, 1991, but as of November 14, 1991, the symptoms 
had resolved.  The doctor's diagnosis was gastroenteritis, 
resolved.  The RO's decision in October 1992 reasoned that 
the veteran's episode of gastroenteritis in service was acute 
and transitory, and no chronic residuals were shown.  

In May 2003 the veteran's claim of service connection for 
acid reflux, gastroesophageal reflux disease (GERD) was 
received by the RO.  The veteran stated that he had been 
diagnosed with acid reflux in service, and he had been self-
treating the condition until recently.  The RO properly 
treated this as an application to reopen the prior denied 
claim of service connection for a stomach disorder, 
previously described as gastroenteritis.  The veteran was 
sent a VCAA letter in December 2003 that notified him of the 
need for new and material evidence in order to reopen his 
claim of service connection for gastroenteritis.  By its May 
2004 decision, the RO stated that the claim for service 
connection for a stomach condition, previously claimed as 
gastroenteritis, remained denied because no new and material 
evidence had been submitted.

Review of the record by the Board showed that records from 
DePaul Hospital related to treatment in September 2003 for a 
finger injury, and not to a stomach disorder.  Treatment 
records from the St. Louis VAMC from January 2003 to January 
2005 indicated that the veteran began taking medication for a 
stomach disorder listed as GERD during 2003.  The veteran re-
submitted copies of his SMRs that showed the complaint of 
stomach pain in March 1972, and the diagnosis of 
gastroenteritis in September 1972. 
 
Although the veteran has been advised of the need for 
evidence to show continuity of treatment since service in 
order to establish chronicity, he appears to contend that 
because he had a brief episode of gastroenteritis during 
service, he should be entitled to service connection.  Re-
submission of pertinent copies of his SMRs is obviously 
cumulative and redundant.  The objective medical evidence 
received in connection with the veteran's claim to reopen 
does not show any continuity of treatment for a stomach 
disorder since service such as to warrant a finding of 
chronicity, nor has the veteran presented any medical 
evidence of a nexus between his current treatment for GERD 
and the gastroenteritis he was diagnosed with once during 
service. 

Although the veteran asserts that his difficulties with a 
stomach disorder, currently GERD, have existed since service 
which he self-treated until about 2003, the record does not 
establish that he has the medical training necessary to offer 
competent opinions on matters of medical diagnosis or 
etiology.  See, e.g., Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992) (a lay person is not competent to offer 
opinions that require medical knowledge).  

Accordingly, the Board finds that the veteran's application 
to reopen his claim of service connection for a stomach 
disorder must be denied.                  
 
B.  PTSD

The veteran served as a military policeman at the Presidio in 
San Francisco which required regular honor guard funeral duty 
for veterans who had been killed in Vietnam.  He contends 
that this duty caused stress for which he should be granted 
service connection for PTSD.

Service connection for PTSD requires (1) a medical diagnosis 
of PTSD; (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed in-service stressor.  38 C.F.R. § 
3.304(f).  An amendment to 38 C.F.R. § 3.304(f), which became 
effective May 7, 2002 (during the course of the veteran's 
appeal), which pertains to evidence necessary to establish a 
stressor based on personal assault, does not change the three 
criteria noted above, and is inapplicable to the claim on 
appeal.  See 38 C.F.R. § 3.304(f)(3) (2006).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy."  See Gaines v. West, 11 Vet. App. 
353, 359 (1998).  Participation in combat, a determination 
that is to be made on a case-by-case basis, requires that the 
veteran have personally participated in events constituting 
an actual fight or encounter with a military foe or hostile 
unit or instrumentality.  See VAOPGCPREC 12-99 (October 18, 
1999); see also Moran v. Principi, 17 Vet. App. 149 (2003).

If VA determines the veteran engaged in combat with the enemy 
and his alleged stressor is combat-related, then his lay 
testimony or statement is accepted as conclusive evidence of 
the stressor's occurrence and no further development or 
corroborative evidence is required--provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. 1154(b); 38 C.F.R. 3.304(f)(1); 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

If, however, the alleged stressor is not combat related, then 
the claimant's lay testimony, in and of itself, is not 
sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain evidence that 
corroborates his testimony or statements.  See Cohen v. 
Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. 
App. 389, 395 (1996).  See also Zarycki, 6 Vet. App. at 98; 
Doran v. Brown, 6 Vet. App. 283, 289-290 (1994).

The veteran's service record does not show that he served in 
Vietnam, and by his own statement in September 2001 he 
acknowledged that he did not serve in Vietnam.  He has not 
received any awards that signify that he engaged in combat, 
nor has he claimed that he engaged in combat.  The veteran 
has filed a statement from his wife concerning changes in him 
after he returned from service, and a statement from a fellow 
soldier confirming that the veteran had regular honor guard 
funeral detail.  The veteran filed an April 2004 PTSD 
statement in which he stated that he was having nightmares 
about funeral detail, and how in a training exercise he had a 
frightening event when he fell into deep water and was unable 
to swim.

The record shows that during January 2005 the veteran visited 
the St. Louis VAMC's outpatient clinic for follow-up 
treatment of diabetes mellitus and hypertension.  He reported 
some depressed mood and that he still was drinking some 
alcohol.  He apparently stated that he thought he had PTSD.  
The examiner's concluding note was substance abuse, 
depression, and PTSD (with a question mark for PTSD).  The 
examiner also noted that an additional assessment of the 
veteran's positive screen for depression indicated that he 
did not meet the criteria for major depressive disorder, and 
that treatment for his symptoms of depression would be 
managed in primary care Instead of in the mental health 
clinic).  The veteran was to call if he was willing to have 
treatment.  The record does not show that the veteran has 
ever been diagnosed with, or treated for, a psychiatric 
disorder during or after service.  He has not presented 
evidence of a diagnosis of PTSD.  Therefore, the veteran's 
claim of service connection for PTSD must be denied. 


ORDER

The veteran's application to reopen a claim of service 
connection for a stomach disorder is denied.

Service connection for PTSD is denied.


REMAND

In a February 2004 statement in support of his claim, and his 
July 2004 notice of disagreement, the veteran contends that 
his bilateral knee disorder and low back disorder were caused 
by extensive marching and carrying heavy caskets on regular 
funeral details while in service.  The veteran has also filed 
a February 2004 statement by a veteran who was stationed with 
him who attested to the extensive marching required of honor 
guard details, and who witnessed the veteran fall on his back 
in a training exercise.    

Review of the veteran's SMRs shows that in August 1971 the 
veteran complained of severe back ache when sleeping, and 
mild dull back pain when sitting in a chair.  In January 1972 
the veteran complained of pain in both knees, and stated he 
had been doing a lot of marching.  In March 1972, he 
complained of pain in the back and stomach.  The veteran's 
February 1973 separation physical examination report showed 
that his spine and lower extremities were normal.  

The record contains a December 2003 treatment report from the 
St. Louis VAMC's outpatient clinic that notes it is the 
initial visit to that clinic.  The veteran, in pertinent 
part, complained of a long history low back pain and 
bilateral knee pain that he thought was service connected.  
He described the pain as dull, intermittent, sharp, and said 
that its onset was less than one or two months ago.  The pain 
was aggravated by walking.  He obtained pain relief by use of 
nonsteroidal anti-inflammatory medications.  Since December 
2003, the VA treatment reports include further reference to 
treatment for low back pain and bilateral knee pain with 
medications.  The last VA treatment report in the record 
dated in January 2005 noted that the veteran had a chronic 
pain condition of the low back and knees that had lasted more 
than a year.  The pain was described as constant, sharp, and 
throbbing, and was exacerbated by lifting, sitting, standing, 
and walking.  It was noted that management of the pain with 
medications had been effective.    
 
The record contains a release from the veteran dated in 
February 2005 to obtain treatment records from Dr. J.H.S.  
The veteran stated that Dr. J.H.S. had treated him for, among 
other conditions, his back and knees.  In an August 2005 
letter to Dr. J.H.S. the RO only requested treatment records 
for diabetes mellitus Type II, and the records received for 
the period from August 27, 2004 to October 21, 2004, 
primarily relate to treatment for diabetes mellitus, and do 
not mention any treatment for the veteran's back and knees.  
Inasmuch as the RO only requested treatment records from Dr. 
J.H.S. relating to diabetes mellitus, it is not clear whether 
he may have additional treatment records that relate to 
treatment for the veteran's back and knees.

A remand for a VA examination is warranted in order to 
further assess whether the veteran's recurring symptoms of 
pain are due to a low back and/or bilateral knee disability, 
and to obtain a nexus opinion as to the likelihood that any 
diagnosed low back and knee disorders are related to his 
military service.  A remand is also needed in order to obtain 
any treatment records from Dr. J.H.S. that relate to past 
treatment of the veteran's back and knees, as well as to 
obtain VA treatment records up-to-date since January 2005.
 
For the reasons stated, this case is REMANDED for the 
following actions: 

1.  Send the veteran a Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 
2006)) notice letter relating to his 
claim of SMC for aid and attendance that 
complies with the recent decision in the 
case of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

2.  Ask the veteran to identify, and 
provide releases for any additional, 
relevant private treatment records that 
he wants VA to help him obtain.  
Specifically ask for another release to 
obtain the treatment records of Dr. 
J.H.S. that relate to treatment of the 
veteran's low back and bilateral knee 
disorders.  If he provides appropriate 
releases, or identifies any VA treatment, 
assist him in obtaining the records 
identified, following the procedures in 
38 C.F.R. § 3.159 (2006).  The materials 
obtained, if any, should be associated 
with the claims file.

3.  Obtain VA treatment records from 
January 1, 2005 up to the present time, 
and associate them with the claims file.

4.  Schedule the veteran for an 
examination of his low back and knees by 
a VA orthopedist.  The claims file must 
be made available for the examiner to 
review, and the examiner must state in 
the report that the claims file was 
reviewed.  All appropriate diagnostic 
studies should be ordered by the 
examiner.  The examiner should diagnose 
whether the veteran has any current low 
back and/or knee disability.  The 
examiner should provide a nexus opinion 
as to the likelihood that any diagnosed 
low back and/or knee disability is 
chronic and related to the back and knee 
pain that the veteran experienced in 
service.  The examiner should fully 
describe the objective findings that 
support his or her conclusions, and a 
complete rationale for all opinions 
should be provided.

5.  After undertaking any other 
development deemed appropriate, the RO 
should consider the issues on appeal in 
light of all information or evidence 
received.  If any benefit sought is not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims file should be 
returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status. Kutscherousky v. West, 12 
Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 (1995); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  The 
purposes of this remand are to procure clarifying data and to 
comply with governing adjudicative procedures.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition of this appeal.












	(CONTINUED ON NEXT PAGE)


This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  38 
C.F.R. § 20.1100(b) (2006). 




 Department of Veterans Affairs


